DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending.
This action is non-final.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 5/7/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the information is incorrect, It is noted that the incorrect information was corrected and resubmitted in the IDS filed 8/15/2019 such that all references (which are the same document numbers) listed in both have been considered on the record. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to because Figure 6 does not comply with Rule 1.84(p)(3) as element numerals are embedded in shading:“(3) Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.” Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Claim Objections
Claims 15, 17, 18, 22 are objected to because of the following informalities:  claim terminology should be clear and consistent: claims 15, 17, 18, 22 “the breath” should read “the exhaled breath”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 16, the limitation wherein the processing means receives the data wirelessly is rejected for lack of adequate written description. Claim 16 depends from claim 15 which invokes 35 U.S.C. 112(f) for the limitation processing means for, which the corresponding structure is an integrated circuit and equivalents. While the disclosure recites structure of connectors for wired communication, the disclosure merely sets forth “It will be appreciated that connectors 190 could alternatively be replaced with means for wirelessly communicating with the user interface 170”, which does not set forth any corresponding structure of the integrated circuit for performing the claimed function as this is merely nonce terms means with function. The figures do not cure the deficiency as the structural connectors are merely shown, not any structures of means for wireless communication As such, one of skill in the art would not have recognized applicant had possession of the claimed invention at the time the application was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the limitation wherein the processing means receives the data wirelessly is rejected for being indefinite. Claim 16 depends from claim 15 which invokes 35 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, 10-11, 15, 17, 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen et al. (Allen, US 2004/0236244).
Regarding claim 1, Allen teaches a device for monitoring a biomarker in an exhaled breath (see Figure 1, abstract), the device comprising: 

a thermal sensor positioned to measure a rate of change in temperature caused by the thermochemical reaction (see [0107]-[0109] thermosensors such as thermopiles); and
a user interface for indicating to a user an indicated measure of the biomarker in the exhaled breath, wherein the indicated measure of the biomarker in the exhaled breath is determined from the measured rate of change in temperature (see Figure 1 display 21, [0049], [0059], capable of indicting analyte concentrations as data [0108]).
Regarding claim 5, Allen teaches wherein the sensing element comprises a support element for supporting the thermochemical reactant (see Figure 1, where sensor 16 is supported in flow path).
Regarding claim 6, Allen teaches wherein the sensing element is mounted in a housing, the housing comprising an inlet for receiving the exhaled breath (see Figure 1, where sensor 16 is supported in flow path).
Regarding claim 7, Allen teaches wherein the sensing element is removably mounted in the housing (see Figure 1 mounted, see [0043], [0094] disposable).
Regarding claim 8, Allen teaches the device is configured to receive a predetermined volume of the exhaled breath (see Figure 1, [0048], [0058]).

Regarding claim 11, Allen teaches wherein the biomarker is acetone (see [0105] ketone, acetone).
Regarding claim 15, Allen teaches further comprising processing means for receiving data describing the measured rate of change in temperature and determining from the data the measure of the biomarker in the breath (see Figure 1 [0105]-[0112], components of microprocessor 20 which are necessarily connected to calorimeter sensor electrical components including thermosensors).
Regarding claim 17, Allen teaches wherein the processing means communicates a determined measure of the biomarker in the breath to the user interface (see Figure 1 display 21, [0049], [0059], capable of indicting analyte concentrations as data [0108]). 
Regarding claim 21, Allen teaches a reference thermal sensor positioned to measure background temperatures in the device (see [0108] reference thermopile).
Regarding claim 22, Allen teaches a method of monitoring a biomarker in an exhaled breath (see Figure 1, abstract) comprising:
contacting the exhaled breath with a sensing element comprising a thermochemical reactant that undergoes a thermochemical reaction with the biomarker (see [0105]-[0112] calorimetric reactions, Figure 1 exemplary for enzyme sensor only difference is that sensor of Figure 1 contains temperature sensing for calorimetric [0109] “Thus an enzyme calorimetric acetone monitor can use the same breath collection apparatus as an enzyme electrochemical acetone monitor except for the addition of the dual thermopile.”); 

determining from a measured rate of change in temperature a measure of the biomarker in the breath (see [0108], [0049], [0059], Figure 4 230).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (Allen, US 2004/0236244) as applied to claim 1 above, and further in view of Ahmad (US 2006/0133960).
Regarding claim 2, the limitations are met by Allen, except the limitation of wherein the sensing element further comprises a sensitivity booster in contact with the thermochemical reactant, wherein the sensitivity booster undergoes a thermochemical reaction with a product of the reaction between the thermochemical reactant and the biomarker is not directly taught.
Ahmad teaches a similar system for measuring thermoelectric analyte in gas (see title, abstract), and teaches where such sensors can include a sensitivity booster and reasonably teaches the features a sensitivity booster in contact with the thermochemical reactant, wherein the sensitivity booster undergoes a thermochemical reaction with a product of the reaction between the thermochemical reactant and the biomarker (see [0090] amplify temperature changes, Figures 11-12 [0140]-[0140] 54, 55 stacked layers of first and second interactants, or each dispersed in the same layer Figure 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including two reactant materials in order to amplify temperature changes.
Regarding claim 3, the limitations are met by Allen in view of Ahmad, where Ahmad teaches wherein the sensitivity booster is at least one layer on the thermochemical reactant (see [0090] amplify temperature changes, Figures 11-12 [0140]-[0141] 54, 55 stacked layers of first and second interactants). It would have been obvious to one of ordinary skill in the art before the 
Regarding claim 4, the limitations are met by Allen in view of Ahmad, where Ahmad teaches wherein the sensitivity booster is dispersed in the thermochemical reactant (see [0090] amplify temperature changes, Figures 11-12 [0140]-[0141] 54, 55 first and second interactant each dispersed in the same layer Figure 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including two reactant materials in order to amplify temperature changes.

Claims 9, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (Allen, US 2004/0236244) as applied to claim 1 above, and further in view of Mault et al. (Mault, US 6,468,222).
Regarding claim 9, Allen teaches the system can be used with mechanism to ensure breath volumes are adequate (see Figure 1, [0048], [0058]), but is silent to the specific mechanism being a flow meter for measuring the flow rate of the exhaled breath into the device.  
Mault teaches a similar system for calorimeter gas analysis (see title and abstract), and includes teaching the usage of a flow meter allowing for the volume of gas to be determined (see flow sensing col. 9-col. 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using a flow meter to detect flow and determine volumes in order to ensure the appropriate amount of air has been received. 

Mault teaches a similar system for calorimeter gas analysis (see title and abstract), and teaches that such handheld device can include a mask which is configured to collect mouth and nose breath (see Figures 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a facemask to collect breath as an obvious substitution of one known element for another to obtain predictable results of collecting breath to allow for gas analysis.
Regarding claim 20, Allen teaches an interface for collecting breath where the device appears to be capable of meeting the limitations wherein the device is configured to receive the exhaled breath from a subject's nose (see Figure 1 element 14), but for compact prosecution purposes, such is not directly taught.
Mault teaches a similar system for calorimeter gas analysis (see title and abstract), and teaches that such handheld device can include a mask which is configured to collect mouth and nose breath (see Figures 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a facemask to collect breath as an obvious substitution of one known element for another to obtain predictable results of collecting breath to allow for gas analysis.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (Allen, US 2004/0236244) as applied to claim 11 above, and further in view of Marasco (MARASCO, .
Regarding claim 12, Allen teaches calorimeter with reactions (see [0105]-[0112], but does not specify the reactant such that the limitations of wherein the thermochemical reactant is hydroxylamine hydrochloride is not directly taught. 
Marasco teaches a related process for ketone reactants which is based on the reactant being claimed. Evidence from Jieimuzu abstract (see p. 17 of provided document) clearly shows that such reactant is relevant as a breath ketone reactant, and any heat of such reactant is an inherent property as is well known in chemistry that reactions are exo- or endo-thermic. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious substitution of one known reactant for another to obtain predictable results of interactions with ketones/acetones in order to measure concentrations of biomarkers.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (Allen, US 2004/0236244) in view of Marasco (MARASCO, MARTIN, "Hydroxylamine hydrochloride for the quick estimation of acetone" Industrial & Engineering Chemistry, Vol. 18, No. 7, published date 07-01-1926, pp. 701-702. cited by applicant in IDS filed 8/15/2019) with evidence from Jieimuzu (JPS6375561A translated abstract)  as applied to claim 12 above, and further in view of Furusaki et al. (Furusaki, US 2017/0065208).
Regarding claims 13-14, the limitations are met by Allen in view of Marasco, where Allen teaches a sensitivity booster in discussing insulators to prevent heat exchange (see[0110] 
Furusaki teaches a related respiration monitor, and teaches that a reactor type sensor can include insulator constructed as Al2O which reasonably teaches the claimed features of a metal sensitivity booster, wherein the metal sensitivity booster is aluminum (see [0137]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of selecting a known insulator material in order to prevent heat loss and boost sensor sensitivity to chemical reaction temperature gradients. 

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (Allen, US 2004/0236244) as applied to claim 15 above, and further in view of Frank et al. (Frank, US 2010/0282969).
Regarding claim 16, the limitations are met by Allen, except the limitations of wherein the processing means receives the data wirelessly is not directly taught.
Frank teaches a similar system of calorimetry for biological sensors (see title and abstract), and teaches that components in a system can include connections of cables, wireless communication links, and/or other communication links or networks (see [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious substitution of one known communication link with another to obtain predictable results of sending data as opposed to or in addition to a cable link.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (Allen, US 2004/0236244) in view of Miyashita et al. (Miyashita, WO 2005108968A1; see machine translation provided by google patents).
Regarding claim 18, Allen teaches a device for monitoring a biomarker in an exhaled breath, the device comprising: a sensing element comprising a reactant that undergoes a reaction with the biomarker (see Figure 2, photometric sensor); 
a sensor positioned to measure a rate of change caused by the reaction (see Figure 2 element 38); and
a user interface for indicating to a user an indicated measure of the biomarker in the exhaled breath, wherein the indicated measure of the biomarker in the exhaled breath is determined from the reaction (see Figure 2 element 43), Allen also teaches that calorimeter biomarkers are known to be measured where temperature changes are caused by reactions (see [0105]-[0112]).
However, the limitations that the reaction is temperature dependent, wherein the thermal sensor comprises a temperature dependant colour change material, and wherein the indicated measure of the biomarker in the breath is based on the colour of the material a predetermined period of time after the exhaled breath is introduced to the device is not directly taught.
Miyashita teaches a similar apparatus for biosensors (see title and abstract), and teaches that material may be used which changes reversibly color based on change in temperature, which reasonably teach the claimed features the reaction is temperature dependent, wherein the thermal sensor comprises a temperature dependant colour change material, and wherein the indicated measure of the biomarker in the breath is based on the colour of the material a predetermined 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MICHAEL R BLOCH/            Primary Examiner, Art Unit 3791